

116 HR 7422 IH: Money Mule Awareness Act
U.S. House of Representatives
2020-06-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7422IN THE HOUSE OF REPRESENTATIVESJune 30, 2020Ms. Gabbard introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo require the Federal financial regulators to issue guidance to encourage depository institutions to establish programs to educate customers at risk of unwittingly becoming money mules.1.Short titleThis Act may be cited as the Money Mule Awareness Act.2.FindingsCongress finds the following:(1)Criminals frequently recruit unwitting participants to move and hide illicit funds through the U.S. financial system.(2)The Federal Trade Commission has issued materials to help educate consumers about money mule schemes.(3)In April 2020, the Federal Bureau of Investigation issued a warning and guidance to the public of money mule schemes exploiting the COVID–19 pandemic.(4)Depository financial institutions can be unwitting participants in fraudulent transactions by money mules and should be encouraged to educate at-risk customers of money mule schemes.3.Guidance on money mule education programs(a)GuidanceThe Federal financial regulators shall, jointly, issue guidance to encourage depository institutions to establish programs to educate customers at risk of unwittingly becoming money mules.(b)ConsultationIn issuing the guidance required under subsection (a), the Federal financial regulators shall consult with the Attorney General, the Director of the Federal Bureau of Investigation, the Director of the United States Secret Service, and the Federal Trade Commission.(c)DefinitionsIn this section:(1)Depository institutionThe term depository institution—(A)has the meaning given that term under section 3 of the Federal Deposit Insurance Act; and(B)means a State credit union and a Federal credit union, as such terms are defined under section 101 of the Federal Credit Union Act.(2)Federal financial regulatorsThe term Federal financial regulators means the Board of Governors of the Federal Reserve System, the Comptroller of the Currency, the Director of the Financial Crimes Enforcement Network, the Federal Deposit Insurance Corporation, and the National Credit Union Administration Board.(3)Money muleThe term money mule means a person who transfers illegally acquired money on behalf of or at the direction of another. 